DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Claims 1 – 11 in the reply filed on May 24, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Applicants’ have not specifically detailed or shown how “All the claims in the suggested group are sufficiently similar to make it possible to examine these claims without serious burden, with minimal search and extensive overlap of art”.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  There is no antecedent basis in the specification for the following:
wherein the step of optimizing the solar power panel and a battery comprises estimating or calculating a duty cycle of the plurality of payload modules and a duty cycle of the sun illumination or solar inclination on the solar panels, and wherein the step further comprises: fixing a solar panel m square meter area; calculating an energy generated by the solar panel as a function of time over a lifetime of each satellite in. the satellite constellation: calculating the power consumed by the satellite as a function of time based on payload duty cycle over the lifetime of each satellite m the satellite constellation: fixing a battery capacity, calculating a depth of discharge (DoD) of batteries as a function of time based on energy generated and power consumed by each satellite in the satellite constellation; checking whether the DoD of the batteries remain lower than a stipulated maximum DoD for a desired mission lifetime, and increasing the battery capacity based on a requirement and repeating a calculation process of DoD, and wherein the battery capacity is decreased and DoD is calculated repeatedly until the minimum DoD is within a threshold of the stipulated maximum DoD for the desired mission lifetime, when the DoD is higher than the stipulated maximum DoD for the desired mission lifetime: storing a size of battery and solar pane! area as a candidate solution, repeating above steps for a plurality of solar panel areas: calculating a total weight and a plurality decision making factors for all candidate solutions: and selecting an optimal solution
wherein the power consumed by the plurality of second satellite payload modules for communication between the satellite constellation and the plurality of earth internet gateways (P.s} 1s optimized by reducing the power utilized by P.s through a use of MIMO (Multiple Input, Multiple Output) techniques in combination with multiple spot beams, and wherein a MEMO technique is employed to multiply a bandwidth achievable in one beam by the use of a plurality of array antenna, and wherein a throughput of P.s is increased to a maximum value by using a plurality of array antennas
	wherein the power consumed by the plurality of first satellite payload modules for inter-satellite communication (Ps) is optimized by minimizing the number of antenna elements in the array, and wherein the number of elements are a function of the steering requirement on the antenna, and wherein the number of elements and the power consumed are minimized by limiting the steering requirement, and wherein the steering requirement for adjacent satellites are aggregated or integrated to one another, and wherein a range of optimum steering angle is calculated, and wherein the optimum steering angle is selected to reduce the number of elements in antenna to connect to adjacent satellites, and where: the optimum steering angle range is reduced further by carefully selecting the adjacent satellites to which a satellite communicates based on their relative position and attitude geometry with respect to time

Allowable Subject Matter
Claims 1 – 11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Collyer (5,931,419) teaches reducing satellite weight and cost, Worger et al. (US 6,272,345) Col. 2 lines 64 – 67 teaches reducing size, weight, and power consumed by satellite, Rao et al. (US 6,184,838) teaches wherein the goal is to reduce size, weight, and power consumption of the satellite, Ghofranian et al. (US 2015/0266595) Section 0036 teaches reducing the weight of satellite, Tyner et al. 5,862,462 Col. 2 lines 45 – 49 teaches reducing the mass of the satellite, Glynn 5,424,862 Col. 2 lines 19 – 28 teaches reduction of satellite weight, Hirschfield et al. 5,787,336 Col. 2 lines 1 – 6 teaches reduction in satellite size and mass, and Wahlberg et al. (US 2007/0167132) Section 0036 teaches reducing the size and weight of the satellite.  The prior art of record, however, fails to teach or render obvious the following combination of claim limitations:
optimizing mass of the plurality of satellites in the satellite constellation; optimizing power consumed by a plurality of payload modules in the plurality of satellites in the satellite constellation; and designing a launch plan for launching the plurality of satellites in the satellite constellation

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877. The examiner can normally be reached Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAYMOND S DEAN/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        Raymond S. Dean
June 3, 2022